PER CURIAM:
Derek N. Jarvis appeals the district court’s January 17, 2014, order denying his motion to file a second amended complaint. Because we affirmed the dismissal of his previous complaint, the time period for filing an amended complaint had expired. See Fed.R.Civ.P. 15(a). Accordingly, we affirm. We deny Jarvis’ motion to proceed in forma pauperis, deny Appellee’s motion to designate Jarvis as a “vexatious litigant,” and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.